Case 1:20-cv-01589-JFB-CJB Document 133 Filed 05/04/21 Page 1 of 2 PageID #: 1172




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   )
 ASTELLAS PHARMA INC., et al.,                     )
                                                   )
                   Plaintiffs,                     )
                                                   )
        v.                                         )
                                                   )    C.A. No. 20-1589-JFB-CJB
 SANDOZ INC., et al.,                              )
                                                   )
                   Defendants.                     )
                                                   )

                                 REQUEST FOR ORAL ARGUMENT

         Pursuant to D. Del. L.R. 7.1.4, Plaintiffs Astellas Pharma Inc., Astellas Ireland Co., Ltd.,

 and Astellas Pharma Global Development, Inc, by and through their counsel, respectfully request

 oral argument on Defendants Prinston Pharmaceutical Inc., Solco Healthcare US, LLC, Huahai

 US Inc., and Zhejiang Huahai Pharmaceutical Co.’s Motion to Dismiss for Failure to State a

 Claim (D.I. Nos. 75, 76, 110, 125) now that briefing on the Motion is complete.


  DATED: May 4, 2021                              MCCARTER & ENGLISH, LLP

  OF COUNSEL:                                     /s/ Daniel M. Silver
                                                  Daniel M. Silver (#4758)
  Simon D. Roberts                                Alexandra M. Joyce (#6423)
  Jason A. Leonard                                405 N. King St., 8th Floor
  Nitya Anand                                     Wilmington, DE 19801
  Chika S. Seidel                                 (302) 984-6331
  Vincent Li                                      dsilver@mccarter.com
  HOGAN LOVELLS US LLP                            ajoyce@mccarter.com
  390 Madison Avenue
  New York, NY 10017                              Attorneys for Plaintiffs Astellas Pharma Inc.,
  (212) 918-3000                                  Astellas Ireland Co., Ltd., and Astellas Pharma
  simon.roberts@hoganlovells.com                  Global Development, Inc.
  jason.leonard@hoganlovells.com
  nitya.anand@hoganlovells.com
  chika.seidel@hoganlovells.com
  vincent.li@hoganlovells.com


 ME1 36445842v.1
Case 1:20-cv-01589-JFB-CJB Document 133 Filed 05/04/21 Page 2 of 2 PageID #: 1173




  Celine Jimenez Crowson
  HOGAN LOVELLS US LLP
  Columbia Square
  555 Thirteenth Street, NW
  Washington, D.C. 20004
  (202) 637-5600
  celine.crowson@hoganlovells.com




                                      -2-
 ME1 36445842v.1
